Citation Nr: 0004191	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-00 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
Dependent's Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $ 15,128.71.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
1985.  The appellant is his former spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma, which denied the 
appellant's claim of entitlement to a waiver of recovery of 
overpayment of DEA benefits in the amount of $ 15,128.71.  
The appellant subsequently relocated to California, and the 
Oakland, California VA Regional Office (the RO) now has 
jurisdiction over this case.

As will be discussed below, the appellant appeared and 
presented testimony at a travel Board hearing before the 
undersigned in October 1999.  At the time of the hearing, the 
appellant submitted additional documentary evidence, which 
was accompanied by a waiver of RO consideration.  See 38 
C.F.R. 20.1304 (1999).  This additional evidence has been 
associated with the claims folder.


REMAND

The record reflects that the appellant reported for a travel 
Board hearing at the RO on December 11, 1998.  The hearing 
was not conducted, evidently in order to allow the appellant 
to find an accredited representative to present her case.  
The appellant subsequently obtained representation and asked 
for another travel Board hearing.  In September 1999, the 
Board remanded this case in order to afford the appellant a 
personal hearing before a traveling member of the Board 
pursuant to her request.  

Thereafter, on October 25, 1999, the appellant presented 
testimony at a formal hearing before the undersigned member 
of the Board at the RO in Oakland, California.  
Unfortunately, the audio tape of the appellant's hearing was 
lost and, therefore, a hearing transcript could not be made.  

In a letter issued in January 2000, the Board informed the 
appellant that a transcript of her hearing could not be 
obtained and that, although the Board could enter a decision 
on the record as it now stands, she had the right to appear 
and present evidence at another personal hearing if she so 
desired.  Shortly thereafter, the appellant notified the 
Board that she wished another hearing before a traveling 
member of the Board at the RO.

Accordingly, this case is remanded for the following action:

The RO should schedule the appellant for 
a travel board hearing in Oakland, 
California.  Appropriate notification 
should be given to the appellant and her 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant need take no action unless otherwise notified.  
While the case is in remand status, the appellant and her 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board wishes to again express its regret concerning the 
inconvenience caused to the appellant and her representative 
due to the loss of the hearing tape.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



